t c memo united_states tax_court levi kenneth hodges et al petitioners v commissioner of internal revenue respondent docket nos filed date levi kenneth hodges pro_se edwina l jones for respondent memorandum opinion wells judge respondent determined federal_income_tax deficiencies for levi kenneth hodges’ or levi k hodges’ 1cases of the following petitioners are consolidated herewith for purposes of trial briefing and opinion levi kenneth hodges docket no and levi k hodges docket no these cases are collectively referred to herein as the instant case petitioner’s and taxable years of dollar_figure dollar_figure and big_number respectively for respondent determined additions to tax under sec_6651 and sec_6654 a of dollar_figure and dollar_figure respectively for respondent determined additions to tax under sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively for respondent determined additions to tax under sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively the issues we must decide are whether petitioner received and failed to report taxable_income for hi sec_2001 sec_2002 and taxable years and whether petitioner is liable for the additions to tax determined by respondent pursuant to sec_6651 and sec_6654 for the taxable years in issue background some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this opinion by reference and are found as facts in the instant case at the time of filing the petitions petitioner resided in south carolina petitioner did not timely file a federal_income_tax return for hi sec_2001 sec_2002 or taxable_year 2all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure during petitioner received nonemployee compensation of dollar_figure interest_income of dollar_figure stock sale proceeds of dollar_figure and real_estate sale proceeds of dollar_figure during petitioner received nonemployee compensation of dollar_figure interest_income of dollar_figure and real_estate sale proceeds of dollar_figure during petitioner received nonemployee compensation of dollar_figure and interest_income of dollar_figure respondent determined tax deficiencies and additions to tax for petitioner’ sec_2001 sec_2002 and taxable years as follows year deficiency sec_6651 sec_6654 additions to tax dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on april and date and date respondent sent petitioner notices of deficiency for petitioner’ sec_2001 sec_2002 and taxable years respectively on date and january and date petitioner filed petitions with this court for redetermination of the deficiencies for hi sec_2001 sec_2002 and taxable years respectively in each of those petitions petitioner stated that he did not have any_tax liability denied the figures and 3the sec_6651 additions to tax set forth in this opinion are those that respondent determined in the notices of deficiency the sec_6651 additions to tax set forth in respondent’s pretrial memorandum differed from those listed in this opinion we do not decide which figures are correct but expect the parties to resolve this issue in the computations we will order pursuant to rule contents of the notices of deficiency disputed the computations and claimed that for the years in issue he had dependents deductions credits costs of doing business_losses and depreciation in a letter to respondent dated date petitioner made the frivolous assertion that he did not realize gain on the sale of his labor and thus had no income and was not required to file a federal_income_tax return under sec_6012 on date petitioner submitted to respondent a form_1040 u s individual_income_tax_return for hi sec_2002 taxable_year and attached what purports to be a corrected form 1099-misc miscellaneous income for the corrected form 1099-misc was prepared by petitioner and shows zero nonemployee compensation_for petitioner’ sec_2002 form_1040 showed interest_income of dollar_figure and no other income for hi sec_2002 taxable_year resulting in no tax allegedly due for petitioner submitted to respondent an affidavit dated date frivolously asserting among other things that respondent had no authority to issue a notice_of_deficiency for hi sec_2001 taxable_year because petitioner had not filed an income_tax return along with that affidavit petitioner submitted a form_1040 for hi sec_2001 taxable_year and a purportedly corrected form 1099-misc prepared by petitioner and showing zero nonemployee compensation_for petitioner’ sec_2001 form_1040 showed interest_income of dollar_figure capital_gain of dollar_figure a rental loss of dollar_figure and no tax due for on date petitioner sent respondent a letter asserting that petitioner did not have taxable_income for his taxable_year and frivolously asserting that respondent did not have the authority to issue a notice_of_deficiency for his taxable_year because petitioner had not filed an income_tax return for that year along with that letter petitioner also sent respondent a form_1040 for his taxable_year and a corrected form 1099-misc prepared by petitioner and showing zero nonemployee compensation_for petitioner’s form_1040 showed interest_income of dollar_figure and no other income for resulting in no tax due for on date petitioner submitted to respondent another affidavit frivolously asserting among other things that petitioner did not receive any income as that term has been defined by the supreme court of the united_states and that petitioner had no income_tax_liability for hi sec_2001 sec_2002 and taxable years petitioner attached to the affidavit copies of form_1040 for hi sec_2001 sec_2002 and taxable years dated date showing no tax due for any of those years the instant case was set for trial in columbia south carolina on date at that trial petitioner conceded he had received the amounts determined in the notices of deficiency and agreed to provide receipts for the expenses that he claimed should offset those receipts on the basis of those representations this court continued the instant case to allow to the parties to reach a settlement subsequently petitioner provided respondent with documentation to support business_expenses for hi sec_2001 sec_2002 and taxable years and with evidence of his bases in the real_estate and stocks sold in those years consequently respondent conceded that petitioner is entitled to deduct business_expenses of dollar_figure dollar_figure and dollar_figure for hi sec_2001 sec_2002 and taxable years respectively additionally respondent conceded that petitioner incurred a long-term_capital_loss of dollar_figure on the real_estate and stock sales in a long-term_capital_loss of dollar_figure on the sale of real_estate in an ordinary_loss of dollar_figure on the sale of business property in and a rental loss of dollar_figure in the parties reached a tentative agreement regarding petitioner’s tax_liabilities for hi sec_2001 sec_2002 and taxable years petitioner apparently had a change_of heart and instead of signing the settlement documents filed a motion to dismiss on date in that motion petitioner asserted that this court lacked jurisdiction over him on date petitioner’s motion to dismiss was denied and this case was again set for trial on date at the trial petitioner did not dispute receiving the amounts shown in the deficiency notices but claimed on the basis of various tax-protester arguments that those amounts were not taxable_income discussion petitioner’s taxable_income for and as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct 290_us_111 and rule a places the burden of proving an error on the taxpayer petitioner conceded at trial that he received the amounts of compensation interest and sale proceeds set out in the notices of deficiency for hi sec_2001 sec_2002 and taxable years in the light of that concession there are no disputed issues of fact in respect of his receipt of those amounts accordingly the only issue remaining for this court to decide is the legal question of whether the amounts petitioner received are taxable under the internal_revenue_code a question we decide as a matter of law without reference to the presumption of correctness or the burden_of_proof petitioner argues that the income he received in and was not taxable_income within the relevant meaning of the law to support his assertion petitioner offered only tax- protester arguments and corrected forms 1099-misc for year sec_2001 sec_2002 and prepared by petitioner himself the corrected forms 1099-misc were based on tax-protester arguments and we do not find them worthy of belief gross_income means all income from whatever source derived including compensation_for services interest and gains from dealings in property sec_61 compensation_for services rendered constitutes taxable_income and a taxpayer has no basis in his labor 82_tc_403 the only arguments that petitioner has raised to support his assertion that the payments he received in and were not taxable_income within the relevant meaning of the law are frivolous tax-protester arguments we do not address petitioner’s frivolous and groundless arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some degree of colorable merit see 737_f2d_1417 5th cir we conclude that the income respondent seeks to tax is taxable_income under the internal_revenue_code accordingly we uphold respondent’s determination of deficiencies in petitioner’s income and self-employment_tax for hi sec_2001 sec_2002 and taxable years subject_to recalculation to reflect the deductions and losses respondent conceded additions to tax sec_6012 generally requires the filing of an income_tax return by all individuals receiving gross_income in excess of certain minimum amounts because petitioner’s gross_income for the years in issue as determined by respondent in the notices of deficiency and upheld by this court above exceeded the sec_6012 minimum amount petitioner was required to file federal_income_tax returns for hi sec_2001 sec_2002 and taxable years sec_6651 imposes an addition_to_tax for failure_to_file an income_tax return by the due_date a taxpayer may be relieved of the addition however if he can demonstrate that the failure is due to reasonable_cause and not due to willful neglect id sec_6654 imposes an addition_to_tax for failure to pay estimated income_tax sec_6654 applies where prepayments of tax through either withholdings or estimated quarterly payments do not equal the percentage of total liability required under the statute pursuant to sec_7491 the commissioner bears the burden of production with respect to the additions to tax under sec_6651 and sec_6654 to meet that burden the commissioner must produce sufficient evidence to demonstrate that the addition_to_tax is appropriate see 116_tc_438 however the commissioner’s obligation under sec_7491 initially to come forward with evidence that it is appropriate to apply a particular penalty to a taxpayer is conditioned upon the taxpayer’s assigning error to the commissioner’s penalty determination 127_tc_200 affd 521_f3d_1289 10th cir a taxpayer who fails to assign error to a penalty is deemed under rule b to have conceded the penalty 118_tc_358 petitioner’s petition for hi sec_2001 taxable_year assigned error as follows i do not have any_tax liability i deny the figures and content of the notice_of_deficiency i dispute the computations in the year in question i had dependents deductions credits costs of doing business_losses depreciation i have no job and i am not employed i have no savings no investments no i r a or pension_plan petitioner’s assignments of error in his petitions for hi sec_2002 and taxable years were substantially the same as those quoted above we conclude from the foregoing that petitioner did not assign error to respondent’s determinations that petitioner failed to timely file federal_income_tax returns and petitioner failed to make required_payments of estimated income_tax consequently we conclude that petitioner is deemed to have conceded pursuant to rule b that the penalties respondent determined are appropriate accordingly the additions to tax under sec_6651 and sec_6654 for the taxable years in issue are sustained subject_to recalculation to reflect the recalculated deficiencies conceded by respondent sec_6673 penalty respondent has moved for a penalty under sec_6673 sec_6673 provides that this court may require the taxpayer to pay a penalty not in excess of dollar_figure whenever it appears to this court that a the proceedings were instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies petitioner was warned by this court and by respondent that he could be subject_to a penalty if he persisted in raising frivolous tax-protester arguments despite being warned petitioner continued to delay the instant proceedings with frivolous arguments consequently pursuant to sec_6673 we impose on petitioner a penalty of dollar_figure for the case at docket no a penalty of dollar_figure for the case at docket no and a penalty of dollar_figure for the case at docket no we have considered all of the contentions and arguments of the parties that are not discussed herein and we conclude that they are without merit irrelevant or moot to reflect the foregoing orders and decisions will be entered under rule
